Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 1 of 17 PageID #: 410




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 ANDREE RENEE JACQUES, ET AL                  CIVIL ACTION NO. 1:21-CV-00315

 VERSUS                                       JUDGE DAVID C. JOSEPH

 BAKER HUGHES, A GE COMPANY,                  MAGISTRATE JUDGE JOSEPH H.L.
 ET AL                                        PEREZ-MONTES


                             MEMORANDUM RULING

       Before the Court are a series of motions filed by the Defendants in this matter

 pursuant to Federal Rule of Civil Procedure 12, namely: (i) Defendants Dresser, LLC,

 Dresser RE, LLC, Baker Hughes, a GE Company, LLC (now known as Baker Hughes

 Holdings, LLC), Baker Hughes Energy Services, LLC, and GE Oil & Gas, LLC’s

 (collectively, “Dresser”) Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim,

 which seeks dismissal of Plaintiffs’ claims for fraud, failure to remediate, continuing

 tort, trespass, strict liability pursuant to Civil Code Article 667, civil fruits, and

 unjust enrichment [Doc. 7]; (ii) Defendant GHD Services, Inc.’s (“GHD”) Rule 12(e)

 Motion for More Definite Statement and Rule 12(b)(6) Motion to Dismiss for Failure

 to State a Claim, which seeks dismissal of the Petition’s fraud allegations [Doc. 8];

 (iii) Defendant Halliburton Energy Services, Inc.’s (“Halliburton”) Rule 12(b)(6)

 Motion to Dismiss for Failure to State a Claim, which adopts and incorporates by

 reference Dresser’s Motion and Memorandum in Support [Doc. 16]; and (iv)

 Defendant Stantec Consulting Services, Inc.’s (“Stantec”) Rule 12(e) Motion for a

 More Definite Statement and Rule 12(b)(6) Motion to Dismiss for Failure to State a
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 2 of 17 PageID #: 411




 Claim, which seeks dismissal of the fraud allegations [Doc. 22] (collectively, the “Rule

 12 Motions”). Given the interrelatedness of the issues therein, as well as the cross-

 reference of arguments made by similarly situated defendants, the Court addresses

 the Rule 12 Motions collectively.

         For the following reasons, the Court rules as follows:

         (i)     The Court GRANTS Defendants’ Motions to Dismiss Plaintiffs’

                 allegations of fraud.

         (ii)    The Court GRANTS Dresser’s and Halliburton’s Motions to Dismiss

                 Plaintiffs’ claims for failure to remediate, continuing tort, trespass,

                 strict liability under Civil Code Article 667, civil fruits, and unjust

                 enrichment.

         (iii)   The Court GRANTS Stantec’s and GHD’s Motions for a More Definite

                 Statement.

         (iv)    Plaintiffs will be afforded the opportunity to amend their Petition to

                 provide a more definite statement as to Stantec and GHD and, to the

                 extent feasible, to re-state their fraud allegations in a manner

                 compliant with Federal Rule of Civil Procedure 9(b).

                                         BACKGROUND

       This action was filed in state court on January 7, 2021, and removed to this

 Court on February 5, 2021, based on diversity jurisdiction. [Doc. 1]. The litigation

 arises from alleged property damage sustained by four landowners in Rapides Parish

 due to operations at an industrial valve manufacturing facility located in Pineville,

 Louisiana (the “Dresser Facility”). [Doc. 1-1]. Plaintiffs contend that, for the

                                             2
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 3 of 17 PageID #: 412




 approximately 50 years during which the Dresser Facility was operational, solvents,

 cutting oils, acids, and caustics were disposed of improperly, causing groundwater

 and soil contamination of their properties. [Id. ¶ 33].

         In 2012, employees at the Dresser Facility notified the Louisiana Department

 of Environmental Quality (“DEQ”) of potential contamination in the groundwater

 beneath the Dresser Facility. [Doc. 7-1]. Since this disclosure, Dresser maintains that

 it has cooperated with the DEQ’s instructions concerning investigation and

 remediation activities. [Id.]. The Petition alleges that the groundwater contamination

 emanating from the Dresser Facility has migrated to the groundwater underlying

 their   respective   properties.   Plaintiffs   acquired   knowledge   of   the   alleged

 contamination through a memorandum released by the DEQ on January 8, 2020, to

 property owners and residents in affected areas. [Doc. 1-1 ¶ 36].

         Plaintiffs assert numerous theories of recovery against the following nine

 Defendants as a group: (1) Baker Hughes, a GE Company, LLC (now known as Baker

 Hughes Holdings, LLC); (2) Baker Hughes Energy Services, LLC; (3) Dresser, LLC;

 (4) Dresser RE, LLC; (5) GE Oil & Gas, LLC (also known as Baker Hughes Energy

 Services, LLC); (6) Halliburton; (7) GHD; (8) Stantec; and (9) the DEQ. [Id. ¶ 3]. The

 first six enumerated Defendants have allegedly owned or operated the Dresser

 Facility since 1998. [Id.]. GHD was retained as an environmental consultant in early

 2020. [Doc. 8-1]. Stantec allegedly installed a monitoring well (MW-39) in 2020. [Doc.

 1-1 ¶ 37]. The DEQ has served in a supervisory capacity with respect to the diagnosis

 and remediation of the alleged contamination.




                                             3
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 4 of 17 PageID #: 413




        In their Rule 12(b)(6) Motions, Defendants move for dismissal of Plaintiffs’

 fraud claims, arguing that the Petition fails to plead fraud with particularity as

 required by Federal Rule of Civil Procedure 9(b). [Docs. 7, 8, 16, 22]. Dresser and

 Halliburton also seek dismissal of the following claims: failure to contain or remediate

 alleged contamination, continuing tort, trespass, strict liability under Louisiana Civil

 Code Article 667, civil fruits and storage damages, and unjust enrichment. [Docs. 7,

 17]. Along with their Rule 12(b)(6) Motions, Stantec and GHD filed Rule 12(e)

 Motions for a More Definite Statement based on the Petition’s generalized

 allegations. [Docs. 8, 22]. Stantec and GHD contend that they cannot reasonably

 prepare responsive pleadings and thus seek an order mandating Plaintiffs to amend

 their Petition to state the grounds giving rise to the claims against them. [Id.].

        On March 23, 2021, Plaintiffs filed a Memorandum in Opposition, which

 argues that the Court should collectively dismiss the Rule 12 Motions. [Doc. 34].

 Stantec and Dresser have filed reply briefs. [Docs. 37, 38]. These motions are now

 ripe for ruling.

                                      DISCUSSION

 I.     Stantec’s and GHD’s Rule 12(e) Motions for a More Definite Statement

        a)     Legal Standard

        A party may move for a more definite statement of “a pleading to which a

 responsive pleading is allowed but which is so vague or ambiguous that the party

 cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). The court must assess

 the pleading under Rule 8 of the Federal Rules of Civil Procedure’s notice pleading

 standard, which requires, in relevant part, “a short and plain statement of the claim

                                            4
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 5 of 17 PageID #: 414




 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To comply with

 this standard, a complaint need not plead specific facts but must “give the defendant

 fair notice of what the … claim is and the grounds upon which it rests.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1964, 167 L.Ed.2d 929 (2007).

       Rule 12(e) motions are disfavored, as “in view of the great liberality of

 F.R.Civ.P. 8, permitting notice pleading, it is clearly the policy of the Rules that

 Rule 12(e) should not be used to frustrate this policy by lightly requiring a plaintiff

 to amend his complaint which under Rule 8 is sufficient to withstand a motion to

 dismiss.” Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 132 (5th Cir. 1959).

 Further, a party may not use a Rule 12(e) motion to assist in gathering facts in

 preparation for trial. Id. The trial court is granted considerable discretion in ruling

 on a Rule 12(e) motion. See Ditcharo v. United Parcel Serv., Inc., 376 Fed. Appx. 432,

 440 (5th Cir. 2010) (“We review orders made pursuant to Rule 12(e) for abuse of

 discretion.”); Thurman v. Louisiana Dep't of Health & Hosps., 2:12-CV-2426, 2013

 WL 3146923, at *4 (W.D. La. June 14, 2013); Murungi v. Texas Guaranteed, 646

 F.Supp.2d 804, 811 (E.D. La. 2009).

       b)     Law and Analysis

       Stantec and GHD argue that Plaintiffs must provide a more definite statement

 because the Petition improperly groups them together with the other Defendants.

 Specifically, they contend that the Petition is devoid of factual allegations regarding

 the grounds giving rise to the claims against them.

       Indeed, the factual allegations specifically pertaining to Stantec and GHD are

 nearly non-existent. Besides identifying their corporate status and agents for service

                                             5
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 6 of 17 PageID #: 415




 of process, the Petition states only one factual allegation involving Stantec – that it

 negligently installed a monitoring well in January of 2020, causing contaminated

 groundwater to flow north of the Dresser Facility and into Grant Parish. [Doc. 1-1 ¶

 37]. The Petition makes no factual aversions involving GHD at all. Nonetheless, the

 Petition seeks to hold Stantec and GHD liable for all alleged misconduct undertaken

 by each of the other Defendants.

       The Court finds the Petition deficient under Rule 8 with regard to both

 movants because, quite simply, the Petition asserts claims against Stantec and GHD

 but fails to adequately state the grounds upon which those claims rest. For instance,

 Plaintiffs allege that Stantec and GHD are liable for damages resulting from

 fraudulent concealment of pollution and negligent disposal of toxic waste over the

 past approximately 50 years as well as improper design and construction of the

 Dresser Facility. [Id. ¶ 33]. However, the Petition’s bare allegations against Stantec

 and GHD fail to provide a plausible link with this alleged misconduct. Additionally,

 the Petition seeks to hold Stantec liable for damages sustained by Rapides Parish

 landowners – though it only alleges that Stantec caused injury in Grant Parish.

       Accordingly, the Court grants Stantec’s and GHD’s Rule 12(e) Motions and

 orders Plaintiffs to amend their Petition in a manner that sufficiently places Stantec

 and GHD on notice of the grounds upon which Plaintiffs’ claims are premised.

 II.   Rule 12(b)(6) Motions to Dismiss for Failure to State a Claim

       a)     Legal Standard

       Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move for

 dismissal of a plaintiff’s claims before filing its answer when the pleadings, on their


                                           6
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 7 of 17 PageID #: 416




 face, fail “to state a claim upon which relief can be granted.” A pleading states a claim

 for relief when, inter alia, it contains “a short and plain statement … showing that

 the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). A claim is facially plausible when it contains sufficient “factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. Plausibility requires more than just the “sheer

 possibility” that a defendant acted unlawfully; it calls for enough facts “to raise a

 reasonable expectation that discovery will reveal evidence” to support the elements

 of the claim. Twombly, 550 U.S. at 556. Although the Rule 8 pleading standard does

 not require “detailed factual allegations;” mere “labels and conclusions,” or “a

 formulaic recitation of the elements of a cause of action” do not suffice. Id. at 555.

        In ruling on a Rule 12(b)(6) motion, a court may rely on the complaint, its

 attachments, “documents incorporated into the complaint by reference, and matters

 of which a court may take judicial notice.” Dorsey v. Portfolio Equities, Inc., 540 F.3d

 333, 338 (5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

 U.S. 308, 322 (2007)). A court must accept as true all factual allegations, although

 the same presumption does not extend to legal conclusions. Iqbal, 556 U.S. at 678. In

 sum, if the factual allegations asserted in the complaint are wholly speculative or if

 it is apparent from the face of the complaint that there is an absolute bar to recovery,

 the claim should be dismissed. Twombly, 550 U.S. at 555, 127 S.Ct. 1955.




                                              7
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 8 of 17 PageID #: 417




       b)     Law and Analysis

              i.    Defendants’ Motions for Dismissal of Plaintiffs’ Fraud Claim

       The Petition alleges that Defendants committed “fraud, ill practices, and

 misrepresentation” by, generally, concealing knowledge of the alleged contamination.

 [Id. ¶ 46]. Defendants contend that the Petition fails to allege this fraudulent

 concealment claim with the particularity required by Federal Rule of Civil Procedure

 Rule 9(b), warranting dismissal under Rule 12(b)(6).

       Allegations of fraudulent concealment are subject to Rule 9(b)’s heightened

 pleading requirements. Alford v. Chevron U.S.A. Inc., 13 F.Supp.3d 581, 594 (E.D.

 La. 2014). Under Rule 9(b), a party must “state with particularity the circumstances

 constituting fraud.” This Rule requires, at a minimum, a pleading of the “who, what,

 where, when, and how of the alleged fraud.” Colonial Oaks Assisted Living Lafayette,

 L.L.C. v. Hannie Dev., Inc., 972 F.3d 684, 689 (5th Cir. 2020) (quoting U.S. ex rel.

 Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997)).

 Although malice, intent, or knowledge “may be averred generally,” the allegations

 “must set forth specific facts that support an inference of fraud.” Id. (quoting

 Tuchman v. DSC Communications Corp., 14 F.3d 1061 (5th Cir. 1994)). This

 requirement can be satisfied by either: (i) a showing of the defendant’s motive to

 commit fraud or (ii) an identification of circumstances indicating the defendant’s

 conscious behavior, “though the strength of the circumstantial allegations must be

 correspondingly greater.” Id.

       In asserting a claim for fraud, “[g]roup pleading is not permissible; instead, the

 plaintiff must plead specific facts describing the fraud allegedly committed by each

                                           8
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 9 of 17 PageID #: 418




 defendant.” Alford, 13 F.Supp.3d at 594; see also Watson v. Arkoma Dev., LLC, CV

 17-1331, 2018 WL 6274070, at *10 (W.D. La. Nov. 15, 2018) (dismissing claim for

 fraudulent concealment because the “[p]laintiffs have merely engaged in ‘group

 pleading,’ which is insufficient under Rule 9(b)”).

       As the parties to this matter are undoubtedly aware, federal courts in

 Louisiana have routinely dismissed fraud claims averring analogous allegations to

 those presented here. See, e.g., Prairie Land Co. v. ConocoPhillips Co., 2:20-CV-

 00748, 2020 WL 5647300 (W.D. La. Sept. 22, 2020); Watson, 2018 WL 6274070;

 Guthrie v. Plains Res. Inc., 2:12 CV-1904-PM-KK, 2013 WL 2471670, (W.D. La. June

 7, 2013); Constance v. Austral Oil Expl. Co., Inc., 2:12-CV-1252, 2013 WL 6578178

 (W.D. La. Dec. 13, 2013); Martin v. Tesoro Corp., 2:11 CV 1413, 2012 WL 1866841

 (W.D. La. May 21, 2012); Alford, 13 F.Supp.3d 581. In each of these cases, the

 plaintiffs sued companies alleged to have caused environmental contamination.

 Among other causes of action, the plaintiffs alleged that the defendants fraudulently

 concealed their knowledge of the contamination. In addressing these claims, federal

 courts in this District and throughout Louisiana have consistently found fraud claims

 that are generic, conclusory, and fail to distinguish among the defendants to be not

 in compliance with Rule 9(b)’s strict pleading requirements.

       Similar to these other cases, the Petition in this matter wholly fails to include:

 (i) allegations distinguishing among each Defendant and their respective

 responsibility for the fraudulent activities, (ii) information on how, when, or where

 Defendants actively concealed the contamination, (iii) the source of Defendants’ duty




                                            9
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 10 of 17 PageID #: 419




  to inform, and (iv) an explanation concerning why Defendants’ failure to inform was

  misleading. Thus, the Petition’s fraud allegations are deficient under Rule 9(b).

        Accordingly, the Court dismisses Plaintiffs’ fraud-based claims without

  prejudice to repleading them within 14 days in a manner consistent with this ruling

  and applicable law. See Guthrie v. Plains Res. Inc., 2:12 CV-1904-PM-KK, 2013 WL

  2471670, at *9 (W.D. La. June 7, 2013) (“a plaintiff's failure to meet the specific

  pleading requirements [of Rule 9(b)] should not automatically or inflexibility [sic]

  result in dismissal of the complaint with prejudice to refiling.”) (quoting Hart v. Bayer

  Corp., 199 F.3d 239, 248 n. 6 (5th Cir. 2000)).

               ii.    Dresser’s and Halliburton’s Motions for Dismissal of Plaintiffs’
                      Claims for Failure to Remediate and Continuing Tort

        Plaintiffs allege throughout their Petition that Defendants failed to prevent,

  contain, and remediate the alleged contamination. [Id. ¶¶ 44, 47, 48, 49, 52]. Further,

  Plaintiffs submit that “[t]he continuous and ongoing migration of these substances is

  causing new and ever increasing damage to petitioners’ respective properties, and

  such damage will continue until … the substances[] are removed and remediated.”

  [Id. ¶ 49]. Based on these allegations, Dresser and Halliburton seek dismissal of

  claims for both the failure to remediate and continuing tort.

        In contamination cases, a defendant’s failure to contain or remediate is not an

  act of negligence separate and apart from such defendant’s failure to prevent the

  conduct causing the alleged contamination in the first instance. See Marin v. Exxon

  Mobil Corp., 2009-2368, p. 28 (La. 10/19/10); 48 So.3d 234, 254; Hogg v. Chevron USA,

  Inc., 2009-2632, pp. 22–23 (La. 7/6/10); 45 So.3d 991, 1007. Stated differently, the



                                             10
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 11 of 17 PageID #: 420




  initial leakage – not the failure to contain or remediate – is the operating cause of the

  plaintiff’s injury. Id. Therefore, assuming Plaintiffs have stated a negligence claim

  with regard to the alleged initial disposal of hazardous substances, they do not

  maintain a separate negligence claim for failure to contain or remediate. 1

         To the extent the Petition states a claim for continuing tort, Defendants argue

  that any liability should be limited to conduct causing the initial release of hazardous

  substances, which ceased no later than 2016 when operations at the Dresser Facility

  halted. Pursuant to Louisiana jurisprudence, continuing tort is a limited doctrine

  that functions to suspend the commencement of prescription when the operating

  cause of an injury is continuous. See Young v. United States, 724 F.3d 444, 447 (5th

  Cir. 2013); Watson v. Arkoma Dev., LLC, CV 17-1331, 2018 WL 6274070, at *3 (W.D.

  La. Nov. 15, 2018), report and recommendation adopted, 3:17-CV-1331, 2018 WL

  6274008 (W.D. La. Nov. 30, 2018). The Petition clearly establishes that Dresser

  ceased its operations in 2016 and, since this time, alleges no further activity taken by

  Defendants that would constitute a continuing tort. Accordingly, the Court dismisses

  Plaintiffs’ continuing tort claim against Dresser and Halliburton insofar as it

  purports to state an independent cause of action.

                iii.   Dresser’s and Halliburton’s Motions for Dismissal of Plaintiffs’
                       Trespass Claim

         Next, Dresser and Halliburton seek dismissal of Plaintiffs’ trespass claim. The

  Petition alleges that the continued presence of hazardous substances in the



  1      Dresser and Halliburton do not contest the plausibility of Plaintiffs’ negligence claim
  as stated in the Petition.

                                               11
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 12 of 17 PageID #: 421




  groundwater underlying Plaintiffs’ respective properties constitutes a trespass. [Id.

  ¶ 49]. Defendants contend that any purported trespass was not an intentional,

  affirmative act and that, therefore, this claim fails because Louisiana courts do not

  recognize a claim for trespass caused by a negligent, passive act.

           Under Louisiana law, a trespass is an unlawful physical invasion onto the

  property of another. Vintage Assets, Inc. v. Tennessee Gas Pipeline Co., L.L.C., CV 16-

  713, 2017 WL 3601215, at *3 (E.D. La. Aug. 22, 2017) (citing Richard v. Richard, 24

  So. 3d 292, 296 (La. App. 3d Cir. 2009)). The Louisiana Supreme Court has not

  explicitly addressed whether an intentional, affirmative act is required to prove

  trespass. 2 Nevertheless, several courts in this circuit have held that Louisiana law

  requires an intentional act, based on the Louisiana Supreme Court’s opinion in Hogg

  v. Chevron USA Inc. See Petry v. R360 Envtl. Sols. of Louisiana LLC, 2:20-CV-00820,

  2020 WL 6494901, at *2 (W.D. La. Nov. 4, 2020); Vintage Assets, 2017 WL 3601215,

  at *4.

           In Hogg, the action stemmed from the migration of toxic substances from

  leaking underground storage tanks at a service station into the groundwater and soil

  underlying the plaintiffs’ properties. 2009-2632, p. 2 (La. 7/6/10); 45 So.3d 991, 995.

  After receiving notice of the contamination from the DEQ, the plaintiffs filed suit




  2      “Under the Erie doctrine, federal courts sitting in diversity apply state substantive
  law and federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427
  (1996). In applying Louisiana substantive law, federal courts look to the final decisions of the
  Louisiana Supreme Court. In re: Katrina Canal Breaches Litig., 495 F.3d 191, 206 (5th Cir.
  2007).

                                                12
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 13 of 17 PageID #: 422




  alleging, among other claims, continuing trespass. Id. at 996. Prior to discussing the

  merits of the continuing trespass claim, the Court stated:

         We note, without deciding the issue, that it is questionable whether the
         tort of trespass even applies in this situation because civil trespass is
         generally considered to be an intentional tort, requiring proof that the
         defendant took some intentional action that resulted in harm to the
         plaintiff. (citations omitted). It has been suggested that the action more
         properly lies in nuisance. 1 Dan B. Dobbs, The Law of Torts § 53, at 107
         (2001) (“Nuisance or negligence rather than trespass is definitely the
         approach courts take when liquids percolate underground to enter the
         plaintiff's land beneath the surface.”). Because plaintiffs' petition
         asserts claims arising both in trespass and nuisance, and because the
         analysis is the same insofar as the issues presented in this case are
         concerned, it is not necessary to resolve this thorny issue.

  Id. at 1002.

         Given the Louisiana Supreme Court’s aside in Hogg, which dealt with facts

  analogous to those at hand, the Court understands Louisiana law to require an

  intentional act to prove the tort of trespass. Critical to the Court’s analysis here, the

  Petition makes no allegation that Defendants engaged in intentional misconduct or

  otherwise took an affirmative step to cause the alleged contamination of Plaintiffs’

  properties. Accordingly, Dresser’s and Halliburton’s Motions are granted as to the

  trespass claim.

                 iv.    Dresser’s and Halliburton’s Motions for Dismissal of Plaintiffs’
                        Strict Liability Claim under Civil Code Article 667

         The Petition also asserts strict liability claims against Defendants under Civil

  Code Article 667. 3 The pre-1996 version of Article 667 imposed liability on


  3      Article 667 was amended in 1996 to impose strict liability only for damages resulting
  from pile driving and blasting with explosives. Because neither of those two circumstances
  are implicated in this litigation, the Court assesses the viability of Plaintiffs’ strict liability
  claim under the pre-amendment version of Article 667.

                                                  13
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 14 of 17 PageID #: 423




  landowners or proprietors for damage caused to their neighbors by engaging in

  ultrahazardous activities. Morgan Plantation, Inc. v. Tennessee Gas Pipeline Co.,

  LLC, No. 16-CV-1620, 2017 WL 4864489, at *5 (W.D. La. Sept. 21, 2017) (citations

  omitted). Louisiana courts employed a three-prong test to determine whether an

  activity was ultrahazardous. Under this test, in order to qualify as an ultrahazardous

  activity, the Courts required that the conduct: (i) must relate to an immovable, (ii)

  must itself cause the injury, and the defendant must be engaged directly in the injury-

  producing activity, and (iii) must not require substandard conduct to cause injury. Id.

  (citing Bartlett v. Browning-Ferris Indus., Chem. Svcs., Inc., 683 So.2d 1319, 1321

  (La. Ct. App. 3d Cir. 1996)).

        Defendants claim that Plaintiffs failed to establish that their alleged injuries

  were caused by an ultrahazardous activity because the third prong of the test is not

  met. The Court agrees. The Petition states that “Defendants’ conduct constitutes

  negligence which gives rise to liability under the provisions of La. C.C. art. 2315” and,

  significantly, pleads sufficient facts that give rise to a negligence claim. [Id. ¶ 49].

  Because Plaintiffs alleged that their injuries were caused by the substandard care of

  Defendants – and, importantly, not that the activities did not require substandard

  care to cause their injuries – the third prong fails. See Morgan Plantation, 2017 WL

  4864489, at *5 (finding the plaintiffs’ former Article 667 strict liability claim did not

  satisfy the third prong “because the petition alleged that the damages were caused

  by the substandard care of the defendants, rather than that the activities did not

  require substandard care to cause injury”); Pierce v. Exxon Mobil Oil Corp., 2013 WL

  1856079, *7 (E.D. La. Apr. 30, 2013) (holding that the third prong was not met

                                             14
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 15 of 17 PageID #: 424




  because the petition failed to “allege that the activity is ultra-hazardous in and of

  itself, but rather that the substandard care of Defendants caused this damage.”).

  Accordingly, Plaintiffs’ own allegations defeat their Article 667 claim, and the

  Motions are granted as to this claim.

               v.     Dresser’s and Halliburton’s Motions for Dismissal of Plaintiffs’
                      Claim for Civil Fruits and Storage Damages

        In addition, Dresser and Halliburton move for dismissal of Plaintiffs’ claim for

  civil fruits and storage damages based on the Petition’s allegation that Defendants

  have “derived substantial economic benefits” from their storage of hazardous

  substances in the groundwater underlying Plaintiffs’ properties on account of their

  avoidance of “substantial costs and expenses associated with the proper disposal of

  this toxic pollution and waste.” [Id. ¶ 53].

        Civil Code Article 551 defines civil fruits as “revenues derived from another

  thing, such as rentals, interest, and certain corporate distributions.” The Louisiana

  Court of Appeal for the Second Circuit has held that economic benefits derived from

  storage of hazardous waste on a plaintiff's property without permission are not “civil

  fruits” under Article 551 because nothing is “produced by or derived from the property

  as a result of the storage/disposal of the waste,” and there are “no revenues, such as

  rentals, interest or a corporate distribution, derived from the property by virtue of

  the storage/disposal of the waste.” Wagoner v. Chevron USA Inc., 55 So.3d 12, 27 (La.

  App. 2d Cir. 8/18/10); see also Alford v. Anadarko E & P Onshore LLC, CIV. 13-5457,

  2014 WL 1612454, at *18 (E.D. La. Apr. 22, 2014) (dismissing claim for civil fruits

  because avoidance of costs for proper disposal of waste is not the same as earning



                                             15
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 16 of 17 PageID #: 425




  revenues). Hence, in accordance with Louisiana jurisprudence, Defendants’

  purported economic benefit derived from an avoidance of substantial costs associated

  with proper disposal of waste does not constitute a civil fruit. The Court grants the

  Motions as to Plaintiffs’ claims for civil fruits.

                vi.    Dresser’s and Halliburton’s Motions for Dismissal of Plaintiffs’
                       Unjust Enrichment Claim

         Finally, Dresser and Halliburton seek dismissal of Plaintiffs’ unjust

  enrichment claim, which is premised on Defendants’ alleged “unauthorized use of

  petitioners’ respective lands to store and dispose of toxic and hazardous

  contamination.” [Id. ¶ 54]. Louisiana Civil Code Article 2298 provides that a claim

  for unjust enrichment is not available when the law provides another remedy for a

  plaintiff’s alleged impoverishment. Given the subsidiary nature of an unjust

  enrichment theory, the Louisiana Supreme Court has held that a plaintiff is

  precluded from seeking relief based on unjust enrichment when he has pled a viable

  delictual claim. Walters v. MedSouth Record Mgmt., LLC, 2010-0351, p. 2 (La. 6/4/10);

  38 So.3d 245, 246 (reversing the district court’s denial of the defendant’s exception of

  no cause of action where the plaintiff pled both negligence and unjust enrichment in

  his petition). Here, because Plaintiffs have pled a plausible negligence claim, the

  Court dismisses their claim for unjust enrichment.

                                        CONCLUSION

         For the foregoing reasons, the Court GRANTS Defendants’ Rule 12(b)(6)

  Motions to Dismiss. [Docs. 7, 8, 16, 22]. Further, the Court GRANTS GHD’s and

  Stantec’s Rule 12(e) Motions for a More Definite Statement. [Docs. 8, 22].



                                               16
Case 1:21-cv-00315-DCJ-JPM Document 39 Filed 04/06/21 Page 17 of 17 PageID #: 426




        IT IS HEREBY ORDERED that the Court dismisses WITH PREJUDICE the

  following claims against Dresser and Halliburton:

           •   Failure to remediate and continuing tort,

           •   Strict liability under Article 667,

           •   Trespass, and

           •   Civil fruits.

        IT IS FURTHER ORDERED that the Court dismisses WITHOUT

  PREJUDICE the Plaintiffs’ unjust enrichment claims against Dresser and

  Halliburton and their fraud claims against the moving Defendants.

        IT IS FURTHER ORDERED that Plaintiffs shall amend their Petition within

  14 days only to the extent necessary to provide a more definite statement as to

  Stantec and GHD. Further, to the extent they are able, Plaintiffs will be permitted

  within the 14-day period to re-state their fraud claims in a manner consistent with

  Federal Rule of Civil Procedure 9(b).

        THUS, DONE AND SIGNED in Chambers on this 6th day of April 2021.




                                              DAVID C. JOSEPH
                                              UNITED STATES DISTRICT JUDGE




                                            17
